Citation Nr: 0336504	
Decision Date: 12/29/03    Archive Date: 01/07/04

DOCKET NO.  02-15 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to Special Monthly Compensation (SMC) at the 
housebound rate.  

2.  Entitlement to SMC based on the need for Regular Aid & 
Attendance (A&A).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from February 1948 to March 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the RO.  

In this case, the issues were developed for appellate review 
as "entitlement to SMC based on AA/housebound."  Because 
the SMC A&A claim would be the greater benefit, see 38 
U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a), it would 
not be  rendered moot by a disposition on the SMC housebound 
issue, see 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  And 
since the A&A claim is being remanded for further 
development, and the housebound issue for procedural reasons, 
the claims have been recharacterized as reflected on the 
first page of this document.

The remand to the RO will be via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The basic criteria for the establishment of SMC based on the 
need for A&A are set forth at 38 U.S.C.A. § 1114(l) and 38 
C.F.R. §§ 3.350(b), 3.352(a).  

A veteran is in need of regular A&A if he is so helpless as 
to require the regular aid and attendance of another person 
to perform personal care functions of everyday living or to 
protect himself from the hazards and dangers incident to the 
daily environment.



As specified in 38 C.F.R. § 3.352(a), the need for regular 
A&A is satisfied if service-connected disabilities produce 
inability, without regular personal assistance, to:

Dress and undress;
Keep oneself ordinarily clean and 
presentable;
Feed oneself (impairment resulting 
through loss of coordination of upper 
extremities or through extreme weakness);
Attend to the needs of nature;
Protect oneself from the hazards and 
dangers incident to the daily 
environment;
Perform frequently required self-
adjustment of prosthetic appliances (this 
would not include the adjustment of 
appliances which normal persons would be 
unable to adjust without aid, such as 
supports, belts, lacing at the back, 
etc.)

The inability of the veteran to protect himself from the 
hazards and dangers incident to the daily environment can 
involve impairment other than that associated with weakness 
and incoordination of the extremities.  It can involve 
combinations of physical and mental impairment or, in extreme 
cases, mental impairment alone.  If the veteran is unable to 
protect himself from the hazards and dangers incident to the 
daily environment without regular personal assistance from 
others, SMC based on the need for regular A&A should be 
granted, even if none of the other impairments described 
above are present.  See generally, Prejean v. West, 
13 Vet. App. 444 (2000).  

The February 2002 VA Form 21-2680, "Examination for 
Housebound Status, or Permanent Need for Regular Aid and 
Attendance," reiterates a statement made in an earlier March 
7, 2000 VA mental health group note, apparently finding that 
the veteran's PTSD was "totally and permanently disabling."  
There are no other current mental health notes or VA mental 
compensation and pension examinations of record.  

Further, although both housebound/aid and attendance 
examinations appear to show the veteran requires the A&A of 
another person, the more recent February 2002 examination 
report lists only non-service-connected disabilities under 
the diagnoses section of the report.  Conversely, this 
assessment appears to conflict with the December 2001 
findings that the veteran was unable to perform the 
activities of daily living due to the pain of 
"[A]rthritis."  Further, when specifically asked to 
evaluate his spine, both examiners left that section of the 
report (item #25) blank.  

The veteran was also provided additional VA compensation and 
pension examinations in August and September 2000.  Those 
reports show that he complained of excruciating pain when he 
leaned over to pull up his pants, and that he had difficulty 
tying his own shoes.  He had back range of motion limited to 
60 degrees of forward flexion, 10 degrees of backward 
extension, and 20 degrees of bilateral flexion.  He could not 
squat or rise without assistance.  

A March 2000 VA note, however, shows the veteran was able to 
ambulate and attend to the wants of nature on his own, and a 
subsequent March 31, 2000 note reveals that he indicated he 
did not fall when he used his cart.  

Also, although the veteran has complained of back pain that 
interferes with his ambulation, a May 4, 2000 note shows that 
he complained of running out of "air" with prolonged 
ambulation, despite the fact that he walked independently 
with a rollator walker.  

Because the veteran has significant non-service-connected 
disabilities (COPD on continuous oxygen, CAD, CVA, and HTN), 
and because insufficient information is of record on his 
mental impairment (PTSD), another VA compensation and pension 
examination is needed to more directly address the specific 
questions presented in VA Form 21-2680, "Examination for 
Housebound Status, or Permanent Need for Regular Aid and 
Attendance," beyond whether he requires assistance based on 
his total disability picture and age.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994).

Additionally, it does not appear the veteran has been 
informed of his duties and responsibilities under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), or of VA's duties, or of 
whose ultimate responsibility-his or VA's, it is for 
obtaining supporting evidence.  See 38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002), and the implementing regulations are found at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  Since 
this claim is being remanded for other reasons, the RO should 
comply with the notice and assistance provisions in the VCAA, 
in particular, in 38 U.S.C.A. § 5103(b)(1).

In a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify notice could be potentially 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response, and who do not understand that they 
still could respond within the remainder of the one year 
period.

The Veterans Benefits Act of 2003 since has been passed, 
though, authorizing VA to adjudicate a claim prior to 
expiration of the one-year period following a VCAA notice.  
This adjudication typically occurs after 60 days from the 
date of mailing the VCAA notice, although the veteran still 
has a full one year to identify and/or submit additional 
supporting information and evidence.  See the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  So the veteran should be apprised that, 
even though the RO may indeed readjudicate his claim before 
expiration of the one-year period following his VCAA notice, 
he retains the right to submit additional supporting evidence 
for the remainder of this one-year period without fear of 
penalty.



Accordingly, this case is REMANDED to the RO for the 
following:

1.  Schedule the veteran for another VA 
A&A/housebound examination to ascertain 
whether he requires the regular aid and 
attendance of another person to perform 
personal care functions of everyday 
living or to protect himself from the 
hazards and dangers incident to his daily 
environment.  Also indicate whether he is 
housebound.  Both of the determinations 
must be predicated on his service-
connected disabilities, not conditions 
that are not service connected.

The examiner should provide the following 
3 opinions:  

(A)  Does the veteran require the 
regular aid and attendance of 
another person due to the following 
service-connected disabilities?

(i) lumbar DDD, with spinal 
stenosis; 
(ii) PTSD; 
(iii) left ulnar neuropathy; and 
(iv) residuals of a right patella 
fracture; 

(B)  Does the veteran have loss of 
use of his feet? Loss of use is 
based on consideration of remaining 
effective function of the foot:  
Assess elements such as balance and 
propulsion (i.e., can the veteran 
raise the heel off the floor?  Can 
he push off with the ball of the 
foot?)

(C) If so, is the loss due to a 
service-connected disability (e.g., 
lumbar spine condition), or due to a 
non-service-connected condition 
(e.g., venous stasis, residuals of 
CVA, etc.)?

2.  Review the report of the examination 
to ensure it contains responses to the 
questions posed.  If not, take corrective 
action.  38 C.F.R. § 4.2 (2003); 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Send the veteran a VCAA letter to 
duly apprise him of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 
Stat. 2651 (Dec. 16, 2003).

4.  Then readjudicate the claims based on 
any additional evidence obtained.  If 
they remain denied, send the veteran and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond before returning 
the claims to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



